J-S19030-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.B., A MINOR            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: B.B., MOTHER                      No. 1794 EDA 2015


              Appeal from the Decree entered May 14, 2015,
    in the Court of Common Pleas of Philadelphia County, Family Court,
                        at No: 51-FN-388415-2009
                         CP-51-AP-0000054-2015

IN THE   INTEREST    OF:   X.S.B.-D.,   A    IN THE SUPERIOR COURT OF
MINOR                                              PENNSYLVANIA




APPEAL OF: B.B., MOTHER                      No. 1795 EDA 2015


              Appeal from the Decree entered May 14, 2015,
    in the Court of Common Pleas of Philadelphia County, Family Court,
                        at No: 51-FN-388415-2009
                         CP-51-AP-0000055-2015

IN THE INTEREST OF: S.S.B., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: B.B., MOTHER                      No. 1796 EDA 2015


              Appeal from the Decree entered May 14, 2015,
    in the Court of Common Pleas of Philadelphia County, Family Court,
                        at No: 51-FN-388415-2009
                         CP-51-AP-0000056-2015
J-S19030-16


BEFORE: BENDER, P.J.E, STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                              FILED APRIL 13, 2016

        B.B. (“Mother”) appeals from the decrees entered May 14, 2015, in the

Court    of   Common    Pleas   of   Philadelphia   County,   which   involuntarily

terminated her parental rights to her minor daughters, X.S.B.-D., born in

June of 2005; S.S.B., born in July of 2011; and C.B., born in February of

2014 (collectively, “the Children”).1, 2 We affirm.

        The trial court summarized the factual and procedural history of this

matter as follows.

               On April 26, 2013 [the Philadelphia Department of Human
        Services (“DHS”)] received a General Protective Services (“GPS”)
        Report alleging that Mother was under the influence of drugs
        while she was caring for her [c]hild, S.S.B. Mother, when
        questioned by the police, acted belligerently and gave multiple
        addresses as her place of residence. The [c]hild, S.S.B., was
        crying and hungry and lacked her immunizations. Mother, who
        lacked appropriate housing, agreed to allow the [c]hild to be
        placed into the care of a [m]aternal [g]reat [a]unt, C.H. Mother
        agreed to enter a drug treatment program. On May 9, 2013, the
        [c]hild, S.S.B., was adjudicated [d]ependent on which date
        Mother’s whereabouts were unknown.          On June 25, 2013,
        Mother received a court-ordered drug screen at the Clinical
        Evaluation Unit, (“CEU”) which revealed that she tested positive
        for high levels of marijuana. On July 29, 2013, . . . Mother
        began inpatient treatment at Gaudenzia Diagnostic Rehabilitation
        Center.    On October 16, 2013, Mother was successfully

1
   On March 12, 2015, the trial court entered decrees terminating the
parental rights of the Children’s unknown father or fathers. No alleged
father is a party to the instant appeal.
2
  We note that the certified record in this case was originally due on July 13,
2015. However, this Court did not receive the record from the trial court
until well past the due date, on October 29, 2015. As a result, the briefing
schedule in this matter was delayed by over three months.


                                       -2-
J-S19030-16


     discharged from treatment and stepped down to an intensive
     outpatient treatment program with the plan for her to attend
     Southwest Nu-Stop. On November 14, 2013, a Permanency
     Review Hearing was held at which time Mother was residing with
     an [u]ncle and the [c]hild[,] S.S.B[.,] was ordered to remain
     committed to DHS under the care of her [m]aternal [g]reat
     [a]unt, C.H.

            On December 31, 2013, DHS received a Child Protective
     Services (“CPS”) Report alleging Mother’s [c]hild, X.S.B.-D., had
     been sexually abused by a maternal teenage cousin with whom
     she shared a bedroom. The [c]hild, X.S.B.-D., had exhibited
     changes in her behavior in school and at home where she had
     set fire to the bedroom where she had been sexually abused.
     This [c]hild was referred to Horsham Clinic due to her behavioral
     changes. The [c]hild had been in the care of the mother of her
     abuser following the death of her maternal grandmother, who
     was her legal custodian. Consequently, an OPC was obtained on
     December 31, 2013, and [c]hild, X.S.B.-D., was placed with
     [m]aternal [g]reat [a]unt, C.H. On January 10, 2014, the [c]hild
     was adjudicated [d]ependent.

           [In February of] 2014, DHS received a GPS Report alleging
     that Mother had given birth to [the c]hild, C.B., . . . at Temple
     University Hospital. Mother had reportedly forgotten to provide
     a sample of her urine and appeared to have cognitive or
     developmental delays.     On February 19, 2014, DHS visited
     Mother’s home and determined that it was appropriate for her to
     care for her [c]hild, C.B. On February 20, 2014, DHS visited
     Mother’s home and the [c]hild appeared to be safe. At that
     time, Mother agreed to have In-Home Protective Services
     (“IHPS”) implemented in her home.

                                   ***

            On April 2, 2014, DHS encountered Mother with her
     [c]hild, C.B.[,] in the home of the mother of the teenage child
     who had abused her [c]hild, X.S.B.-D.       At that time DHS
     attempted to schedule an appointment to visit Mother’s home,
     but she was uncooperative. DHS attempted to visit Mother’s
     home on a number of occasions without success, as no one
     answered the door. DHS left a number of letters at Mother’s
     residence requesting her to cooperate.



                                   -3-
J-S19030-16


            On April 16, 2014, following a supervised visit with the
     [c]hildren, X.S.B[.]-D[.] and S.S.B[.], at New Foundations,
     Mother refused to relinquish the [c]hildren to the foster parent.
     While the foster parent and New Foundation staff were trying to
     put the [c]hildren into [the] foster parent’s car, Mother appeared
     very agitated and struck the foster parent in the face. Mother
     then grabbed one of the [c]hildren and boarded a departing
     SEPTA bus. New Foundations staff followed the bus and, with
     the assistance of the Philadelphia Police, was able to retrieve the
     [c]hild, who was returned to placement.

                                    ***

           On May 14, 2014, DHS received a GPS [r]eport alleging
     that the [c]hild, C.B., had been home alone for an unknown
     length of time. Police [o]fficers responded to a call at the family
     home at approximately 7:15 A.M. but were unable to gain access
     to the home. At approximately 8:10 A.M. [p]olice [o]fficers
     responded to a second call at which time they encountered
     Mother sitting on the front steps of the home who told them that
     she was locked outside and that her [c]hild, C.B., was inside the
     home. Mother, who appeared to be under the influence of an
     unknown substance, was arrested for endangering the welfare of
     a child. Upon gaining entry to the home, the [c]hild, C.B., was
     found lying face down on a mattress on the floor. The child’s
     diaper had not been changed for an extended period of time.
     Police [o]fficers transported the [c]hild, C.B.[,] to DHS.
     Subsequently, DHS obtained an OPC for [the c]hild[,] C.B.[,] and
     placed her in a foster home through New Foundations. On May
     16, 2014, DHS referred Mother to [the Achieving Reunification
     Center].

            On May 29, 2014, the [c]hild[,] C.B.[,] was adjudicated
     [d]ependent and committed to DHS.           On that date, the
     [c]hildren[,] X.S.B[.]-D. and S.S.B.[,] were [o]rdered to remain
     committed to DHS. The [trial c]ourt referred Mother to CEU for
     a forthwith drug screen, dual diagnosis assessment and
     monitoring to include three (3) random drug screens prior to the
     next [c]ourt [h]earing. [The trial c]ourt ordered DHS to refer
     Mother for a parenting capacity evaluation. [The trial c]ourt
     further ordered that DHS explore a foster home where all of the
     [c]hildren could reside together. Finally, Mother’s visits were
     suspended until she achieved compliance with drug and alcohol



                                    -4-
J-S19030-16


      treatment and mental health treatment. The identity of the
      fathers of the [c]hildren remained unknown to DHS.

Trial Court Opinion, 10/28/15, at 2-6.

      On January 29, 2015, DHS filed petitions to terminate Mother’s

parental rights to the Children involuntarily. A termination hearing was held

on March 12, 2015, during which the trial court heard the testimony of

Community Umbrella Agency case manager, Latonya Saxon.             In addition,

Mother’s counsel agreed to stipulate to the statements of facts attached to

the termination petitions.   N.T., 3/12/15, at 6.    At the conclusion of the

hearing, the court agreed to hold its decision in abeyance in order to provide

Mother with the opportunity to relinquish her parental rights voluntarily. Id.

at 18. Court reconvened on May 14, 2015, at which time it was determined

that Mother had not relinquished her parental rights.          Thus, the court

entered its decrees terminating Mother’s parental rights to the Children

involuntarily. Mother timely filed notices of appeal on June 11, 2015, along

with concise statements of errors complained of on appeal.

      Mother now raises the following issues for our review.

      1. Did the [t]rial [c]ourt err in terminating [Mother’s] parental
      rights under Pa.C.S. Section 2511?

      2. Did the [t]rial [c]ourt err in finding that termination of
      parental rights best served the [C]hildren’s developmental,
      physical and emotional needs under sub-section 2511(b)?

      3. Did the [t]rial [c]ourt err in changing the [C]hildren’s goal to
      adoption?




                                     -5-
J-S19030-16


Mother’s brief at vi.3

      We consider Mother’s claims mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing

3
   While Mother purports to challenge the trial court’s decision to change the
Children’s permanency goals to adoption, it does not appear that Mother
filed an appeal from the court’s goal change orders. The “Statement of
Orders in Question” in Mother’s brief references only the termination
decrees, and Mother attaches only the termination decrees to her brief. See
Mother’s brief at v. Mother’s notices of appeal indicate that she is appealing
from the termination decrees only, and do not mention goal change orders.
The certified record on appeal includes only the Children’s adoption
proceedings, and does not include the Children’s dependency proceedings.
As a result, the record does not contain any goal change orders. Thus, we
address only the decrees terminating Mother’s parental rights.


                                      -6-
J-S19030-16


      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b).4      We need only

agree with the court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

we analyze the court’s decision to terminate under Sections 2511(a)(2) and

(b), which provide as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

4
  We note that the trial court concluded incorrectly that Mother’s parental
rights could be terminated as to X.S.B.-D. under Sections 2511(a)(5) and
(a)(8). Both of these sections require that the subject child have “been
removed from the care of the parent by the court or under a voluntary
agreement with an agency” in order to be applicable. 23 Pa.C.S.A. §
2511(a)(5), (8). X.S.B.-D. was not in the care of Mother at the time DHS
obtained its OPC, and thus she was not “removed from the care of the
parent” as the statute requires. See In re C.S., 761 A.2d 1197, 1200 (Pa.
Super. 2000) (en banc) (concluding that termination was inappropriate
under Sections 2511(a)(5) and (8) “because the record reflects that C.S.
was never in Appellant’s care and, therefore, could not have been removed
from his care.”).


                                    -7-
J-S19030-16



                                     ***

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental
             well-being and the conditions and causes of the
             incapacity, abuse, neglect or refusal cannot or will
             not be remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)).   “The grounds for termination due to parental incapacity that



                                     -8-
J-S19030-16


cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).    “[A] parent’s incarceration is relevant to the

section (a)(2) analysis and, depending on the circumstances of the case, it

may be dispositive of a parent’s ability to provide the ‘essential parental

care, control or subsistence’ that the section contemplates.” In re A.D., 93

A.3d 888, 897 (Pa. Super. 2014) (discussing In re Adoption of S.P., 47

A.3d 817 (Pa. 2012)).

      Instantly, the trial court found that Mother has demonstrated both an

incapacity and refusal to parent the Children. Trial Court Opinion, 10/28/15,

at 12. The court reasoned that Mother has failed to establish and maintain a

relationship with the Children, and that her incarceration has left the

Children without necessary parental care. Id. The court also concluded that

Mother will not be able to resolve her “dependency issues” in the near

future. Id. at 13.

      Mother argues that DHS failed to prove that she has not remedied the

conditions causing the Children’s placement in foster care. Mother’s brief at

3. Mother points out that she participated in visits with the Children prior to

being incarcerated, and that she completed an inpatient drug and alcohol

program. Id. at 2-3.




                                     -9-
J-S19030-16


        After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion. During the termination hearing,

Community Umbrella Agency case manager, Latonya Saxon, testified that

Mother was provided with several Family Service Plan objectives, including

“[drug and alcohol], mental health, housing, and visitation.”5 N.T., 3/12/15,

at 8.    Concerning Mother’s drug and alcohol objective, Ms. Saxon agreed

that Mother completed an inpatient treatment program.              Id. at 10.

However, Mother “never followed up with recommendations” and relapsed.

Id. at 10. Mother never completed a mental health program, and Mother

currently lacks housing, because she is incarcerated. Id. Ms. Saxon noted

that Mother lacked housing even prior to her incarceration.6 Id.

        Concerning Mother’s visitation objective, Ms. Saxon testified that

Mother’s last visit with the Children took place on April 16, 2014.7 Id. at 8.


5
  The transcript of the termination hearing indicates that Mother had a
“DNA” objective, and that she participated in “DNA” treatment. It is clear
that Ms. Saxon was referring to “D and A” treatment, meaning “drug and
alcohol.”
6
  Ms. Saxon explained that Mother was incarcerated on January 21, 2015, as
a result of “[c]hild endangerment for the incident that happened with the
youngest child, [C.B.].” N.T., 3/12/15, at 9, 11. As described, supra,
Mother apparently locked herself out of her home while C.B. was left inside.
See Petition for Involuntary Termination of Parental Rights (Statement of
Facts Re: C.B.), 1/29/15, at ¶ y. Mother appeared to be under the influence
of an unknown substance during this incident. Id.
7
  While Ms. Saxon testified that Mother’s last visit with the Children took
place on April 16, 2014, we note that C.B. was not removed from Mother’s
care until almost a month later, on May 14, 2014.          See Petition for
Involuntary Termination of Parental Rights (Statement of Facts Re: C.B.),


                                     - 10 -
J-S19030-16


Mother’s visits were already suspended at the time Ms. Saxon was assigned

to this case in May of 2014, and Ms. Saxon agreed that “there has been

absolutely no visits or contact from [M]other” since that time. Id. at 8, 14.

Ms. Saxon later added that Mother left her a voicemail in June of 2014, but

Mother did not include any contact information that would have allowed Ms.

Saxon to call her back.     Id. at 15.       Mother never attended any court

hearings. Id. at 15-16.

      Accordingly, the record supports the conclusion of the trial court that

Mother has demonstrated an incapacity and refusal to parent the Children.

Moreover, Mother cannot, or will not, remedy her incapacity and refusal.

Mother has failed to complete her Family Service Plan objectives, and she

currently is incarcerated for an unknown length of time.       In addition, as

observed by the trial court, it does not appear that Mother has made any

effort to maintain a relationship with the Children. While Mother was unable

to see the Children in person after her visits were suspended, there was no

testimony during the termination hearing that Mother attempted to maintain

contact with the Children by sending cards or letters, or that Mother did

anything in an effort to get her visits back. As this Court has emphasized,

“[a] child's life simply cannot be put on hold in the hope that the parent will

summon the ability to handle the responsibilities of parenting.” M.E.P., 825

A.2d at 1276 (citations omitted).

1/29/15, at ¶ aa. Mother’s visits were suspended on May 29, 2014. Id. at ¶
cc.


                                    - 11 -
J-S19030-16


     We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b). We have

discussed our analysis under Section 2511(b) as follows.

     Subsection 2511(b) focuses on whether termination of parental
     rights would best serve the developmental, physical, and
     emotional needs and welfare of the child. In In re C.M.S., 884
     A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
     “Intangibles such as love, comfort, security, and stability are
     involved in the inquiry into the needs and welfare of the child.”
     In addition, we instructed that the trial court must also discern
     the nature and status of the parent-child bond, with utmost
     attention to the effect on the child of permanently severing that
     bond. However, in cases where there is no evidence of a bond
     between a parent and child, it is reasonable to infer that no bond
     exists.   Accordingly, the extent of the bond-effect analysis
     necessarily depends on the circumstances of the particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations

omitted).

     Here, the trial court concluded that terminating Mother’s parental

rights would best serve the needs and welfare of the Children. Trial Court

Opinion, 10/28/15, at 15.   The court noted that the Children are bonded

with their foster mother, and refer to her as “mom.” Id. In contrast, the

court found that S.S.B. and C.B. have no bond with Mother.        Id.     With

respect to X.S.B.-D., the court found that she has not lived with Mother for

the majority of her life, and that she does not feel safe with Mother.     Id.

The court reasoned that the Children would not suffer irreparable harm if

Mother’s parental rights are terminated. Id. In response, Mother argues,




                                   - 12 -
J-S19030-16


“the DHS worker [sic] testified that the [C]hildren do have a bond with their

mother[,] but it is not a parental bond.” Mother’s brief at 5.

      We again discern no abuse of discretion.      Ms. Saxon acknowledged

during the termination hearing that she has never seen the Children interact

with Mother. N.T., 3/12/15, at 13. However, Ms. Saxon opined that there is

no bond between Mother and the Children, and that the Children will not

suffer irreparable harm if Mother’s parental rights are terminated. Id. at 11,

13-14. With respect to S.S.B. and C.B., Ms. Saxon explained that they are

“too young to understand what is actually going on.”         Id. at 13.       With

respect to X.S.B.-D., Ms. Saxon stated, “she is aware of what’s going on,

however, she has expressed that she -- in the past, she did not feel safe

with Mom and that she is -- she feels very safe now, where she is, and that

she would like to stay.” Id. at 13-14. Ms. Saxon agreed that Mother has

“never really cared for” X.S.B.-D., and that X.S.B.-D. spent the majority of

her life living with a family member in Maryland. Id. at 14-15. Ms. Saxon

noted that that the Children do not ask about Mother.            Id. at 13.   The

Children are bonded with their pre-adoptive foster mother and refer to her

as “mom.” Id. at 7, 12.

      Thus, the record confirms that it would best serve the needs and

welfare of the Children to terminate Mother’s parental rights.       Contrary to

Mother’s argument on appeal, Ms. Saxon did not testify that the Children

have any sort of a bond with her. Instead, Ms. Saxon opined that no bond



                                    - 13 -
J-S19030-16


exists, due the young age of S.S.B. and C.B., and because X.S.B.-D. feels

unsafe while in Mother’s care. Ms. Saxon’s conclusion is supported by the

fact that Mother has had no contact with the Children since May of 2014,

and the fact that the Children spent relatively little time in Mother’s care

even prior to the suspension of her visits. The trial court was well within its

discretion when it accepted the testimony of Ms. Saxon, and concluded that

the Children will not suffer irreparable harm if Mother’s parental rights are

terminated.

      Accordingly, because we conclude that the trial court did not abuse its

discretion by involuntarily terminating Mother’s parental rights to the

Children, we affirm the decrees of the trial court pursuant to 23 Pa.C.S.A. §

2511(a)(2) and (b).

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/13/2016




                                    - 14 -